Exhibit 10.1


SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of July 30, 2020, by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
lenders party thereto (each of such lenders, together with its successors and
permitted assigns, collectively, “Lender”), and SEASPINE HOLDINGS CORPORATION, a
Delaware corporation (“Parent”), as Parent and as Guarantor, SEASPINE
ORTHOPEDICS CORPORATION, a Delaware corporation (“SeaSpine Orthopedics“),
SEASPINE, INC., a Delaware corporation (“SeaSpine Inc.”), ISOTIS, INC., a
Delaware corporation (“IsoTis Inc.”), SEASPINE SALES LLC, a Delaware limited
liability company (“SeaSpine Sales”), THEKEN SPINE, LLC, an Ohio limited
liability company (“Theken Spine”), and ISOTIS ORTHOBIOLOGICS, INC., a
Washington corporation (“IsoTis OrthoBiologics”; together with SeaSpine
Orthopedics, SeaSpine Inc., IsoTis Inc., Theken Spine, and SeaSpine Sales are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”). Unless otherwise
provided herein, capitalized terms used but not defined in this Amendment shall
have the meanings that are set forth in the Credit Agreement referred to below.
RECITALS
A.    Pursuant to that certain Amended and Restated Credit Agreement dated as of
July 27, 2018, by and among Parent, Borrowers, Agent and Lender, as amended by
that certain Consent Under and First Amendment to Amended and Restated Credit
Agreement dated as of April 24, 2020 (as may be further amended, restated,
supplemented or otherwise modified from time to time, collectively, the “Credit
Agreement”), Lender agreed to make available to Borrowers a secured revolving
loan facility.
B.    Borrowers have requested that Agent and Lender amend certain terms and
conditions of the Credit Agreement, and Agent and Lender have so agreed subject
to the terms and conditions hereof.
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


1.Amendment. The Credit Agreement is hereby amended by amending and restating
the first sentence in Section 2.14(a) of the Credit Agreement to read as
follows:
“At any time during the period from and after the Closing Date through but
excluding the date that is the third year anniversary of the Closing Date, at
the option of Borrowers (but subject to the conditions set forth in clause (b)
below), the Revolver Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate not to exceed the Available Increase
Amount (each such increase, an “Increase”).”
2.Reaffirmation of Security Interest. Loan Parties hereby confirm and agree that
all security interests and liens granted to Agent continue to be perfected,
first priority liens and remain in full force and effect and shall continue to
secure the Obligations. All Collateral remains free and clear of any liens other
than liens in favor of Agent and Permitted Liens. Nothing herein contained is
intended to in any way impair or limit the validity, priority, and extent of
Agent’s existing security interest in and liens upon the Collateral.
3.Effectiveness Conditions. This Amendment shall be effective upon completion of
the following conditions precedent (all documents to be in form and substance
satisfactory to Agent and Agent’s counsel):



--------------------------------------------------------------------------------




(a)Execution and delivery of this Amendment;
(b)Payment of all outstanding costs, fees and expenses associated with this
Amendment, including without limitation, the costs, fees and expenses required
under Section 5 hereof; and
(c)Such additional documents, instruments and agreements as Agent shall request.
4.Confirmation of Representations and Warranties. Each Loan Party hereby
represents and warrants to Agent and Lender, on a joint and several basis, that,
as of the date hereof:
(a)The representations and warranties set forth in the Credit Agreement and in
the other Loan Documents, each as amended to date, are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as the date hereof, with the
same effect as if made on and as of the date hereof, except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date.
(b)This Amendment and each other document delivered by it in connection herewith
has been duly executed and delivered by such Person and constitutes such
Person’s legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).
(c)The execution, delivery and performance of this Amendment has been duly
authorized by all requisite limited liability company, partnership or corporate
action, as applicable, on the part of each Loan Party. This Amendment and each
other document delivered by it in connection herewith has been duly authorized,
executed and delivered to Agent by each Borrower and each is enforceable in
accordance with its terms and is in full force and effect.
(d)No Default or Event of Default has occurred and is continuing on and as of
the date hereof or would exist upon the consummation of the transactions
contemplated by this Amendment.
5.Costs and Fees. In consideration of Agent and Lender agreeing to amend the
Credit Agreement, Borrowers shall be responsible for the payment of all
reasonable fees of Agent’s outside counsel (internal and external) incurred in
connection with the preparation of this Amendment and any related documents.
6.No Waiver or Novation. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided in this Amendment, operate as
a waiver of any right, power or remedy of Agent or Lender, nor constitute a
waiver of any provision of the Credit Agreement, the other Loan Documents or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing defaults or Events of Default under the Credit Agreement
or the other Loan Documents or any of Agent’s or Lender’s rights and remedies in
respect of such defaults or Events of Default. This Amendment (together with any
other document executed in connection herewith) is not intended to be, nor shall
it be construed as, a novation of the Credit Agreement or the other Loan
Documents. This Amendment cannot be amended without the prior written consent of
Agent.
7.Miscellaneous.
(a)Continuing Effect of Credit Agreement; Conflicts. Except as expressly
modified pursuant hereto, no other changes or modifications to the Credit
Agreement or the Loan Documents are intended or implied by this Amendment and in
all other respects the Credit Agreement and the Loan Documents hereby are
ratified, restated and confirmed by all parties hereto as of the date hereof. To
the extent of conflict between the terms of this Amendment, the Credit Agreement
and the Loan Documents, the terms of this Amendment shall govern and control.



--------------------------------------------------------------------------------




(b)Further Assurances. At Loan Parties’ expense, the parties hereto shall
execute and deliver such additional documents and take such further action as
may be reasonably requested by any other party hereto to effectuate the
provisions and purposes of this Amendment.
(c)Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
(d)Survival of Representations, Warranties and Covenants. All representations,
warranties, covenants and releases of each Loan Party made in this Amendment or
any other document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment, and no investigation by Agent or
Lender, or any closing, shall affect the representations and warranties or the
right of Agent and Lender to rely upon them.
(e)Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment.
(f)Reviewed by Attorneys. Each Loan Party hereby represents and warrants to
Agent and Lender that it (a) understands fully the terms of this Amendment and
the consequences of the execution and delivery of this Amendment, (b) has been
afforded an opportunity to discuss this Amendment and have this Amendment
reviewed by, such attorneys and other Persons as such Guarantor or any such
Borrower may wish, and (c) has entered into this Amendment and executed and
delivered all documents in connection herewith of its own free will and accord
and without threat, duress or other coercion of any kind by any Person. The
parties hereto acknowledge and agree that none of this Amendment or the other
documents executed pursuant hereto shall be construed more favorably in favor of
one than the other based upon which party drafted the same, it being
acknowledged that all parties hereto contributed substantially to the
negotiation and preparation of this Amendment and all of the other documents
executed pursuant hereto or in connection herewith.
(g)Relationship. Each Loan Party hereby agrees that the relationship among Agent
and Lender, on the one hand, and each Loan Party, on the other hand, is that of
creditor and debtor and not that of partners or joint venturers. Neither this
Amendment nor any of the other Loan Documents constitute a partnership
agreement, or any other association among Agent and Lender, on the one hand, and
each Loan Party, on the other hand. Each Loan Party acknowledges that Agent and
Lender have acted at all times only as a creditor to each Loan Party within the
normal and usual scope of the activities normally undertaken by a creditor and
in no event has Agent or Lender attempted to exercise any control over the Loan
Parties or their respective businesses or affairs. Each Loan Party further
acknowledges that Agent and Lender have not taken or failed to take any action
under or in connection with its respective rights under the Credit Agreement and
the Loan Documents that in any way or to any extent has interfered with or
adversely affects any ownership of Collateral by any Loan Party.
(h)Acknowledgement and Reaffirmation. Except as expressly set forth herein, this
Amendment (i) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of Agent and Lender under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document. Except as expressly set
forth herein, each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Loan Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and effect.
Each Loan Party reaffirms its obligations under the Loan Documents to which it
is party and the validity of the Liens granted by it pursuant to the Loan
Documents. This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the date hereof, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Amendment”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each Loan Party hereby consents
to this Amendment and



--------------------------------------------------------------------------------




confirm that all obligations of such Loan Party under the Loan Documents to
which such Loan Party is a party shall continue to apply to the Credit Agreement
as amended hereby.
(i)Release; No Action, Claims, Etc. In consideration of Agent’s and Lender’s
willingness to enter into this Amendment, each of the Loan Parties hereby
releases and forever discharges Agent and Lender and each of Agent’s and
Lender’s predecessors, successors, assigns, officers, managers, directors,
employees, agents, attorneys, representatives and affiliates from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents through the date of this Amendment, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any
Borrower may have or claim to have against Agent and/or Lender. As of the date
hereof, each of the Loan Parties hereby acknowledges and confirms that it has no
knowledge of any actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, against Agent
and/or Lender, or any of Agent’s and/or Lender’s officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.
(j)Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. Receipt by telecopy, facsimile or email transmission of any executed
signature page to this Amendment shall constitute effective delivery of such
signature page.
(k)Interpretation. Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.
(l)Headings. The headings of this Amendment are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.
(m)Entirety. This Amendment and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Amendment
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.
(n)CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; BINDING EFFECT. THIS AMENDMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE; JURY TRIAL
WAIVER; BINDING EFFECT SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------


(Signature Page to Second Amendment to Amended and Restated Credit Agreement)




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above.
PARENT AND GUARANTOR:


SEASPINE HOLDINGS CORPORATION, a Delaware corporation




By: /s/John Bostjancic
_______________________
John Bostjancic
Chief Financial Officer
BORROWERS:


SEASPINE ORTHOPEDICS CORPORATION, a Delaware corporation




By: /s/John Bostjancic
________________________
John Bostjancic
Chief Financial Officer
SEASPINE, INC., a Delaware corporation




By: /s/John Bostjancic
________________________
John Bostjancic
Chief Financial Officer
ISOTIS, INC., a Delaware corporation




By: ________________________
John Bostjancic
Chief Financial Officer
SEASPINE SALES LLC, a Delaware limited liability company


By: SeaSpine, Inc., its sole member




By: /s/John Bostjancic
________________________
John Bostjancic
Chief Financial Officer
ISOTIS ORTHOBIOLOGICS, INC., a Washington corporation




By: /s/John Bostjancic
________________________
John Bostjancic
Chief Financial Officer




--------------------------------------------------------------------------------

(Signature Page to Second Amendment to Amended and Restated Credit Agreement)




THEKEN SPINE, LLC, an Ohio limited liability company


By: SeaSpine Orthopedics Corporation, its sole member


By: /s/John Bostjancic
________________________
John Bostjancic
Chief Financial Officer



AGENT AND A LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association




By: /s/Rina Shinoda
________________________
Name: Rina Shinoda
Title: Authorized Signatory






